Exhibit 99.1 March 2012 Business Update 2 Disclaimer The following information is furnished to Aemetis investors for the purpose of updating them on current key facts with respect to the Company and its business strategies in light of the fact that the Company has not filed an Annual Report on Form 10-K since March 2010 or a Quarterly Report on Form 10-Q since December 2010. Certain of the statements contained herein may be statements of future expectations and other forward-looking statements that are based on management's current views and assumptions and involve known and unknown risks and uncertainties that could cause actual results, performance or events to differ materially from those expressed or implied in such statements. In addition to statements which are forward-looking by reason of context, the words “may, will, should, expects, plans, intends, anticipates, believes, estimates, predicts, potential, or continue” and similar expressions identify forward-looking statements. Actual results, performance or events may differ materially from those in such statements due to, without limitation, (i) general economic conditions, (ii) ethanol and gasoline prices, (iii) commodity prices, (iv) distillery grain soluble markets, (v) persistency levels, (vi) transportation rates for rail/trucks, (vii) interest rate levels, (viii) ethanol imports, (ix) changing levels of competition, (x) changes in laws and regulations, including govt. support/incentives for biofuels, (xi) changes in process technologies, (xii) the impact of acquisitions, including related integration issues, (xiii) reorganization measures and (xiv) general competitive factors on a local, regional, national and/or global basis, (xv) natural gas and steam prices, and (xvi) chemicals and enzyme prices. Many of these factors may be more likely to occur, or may be more pronounced, as a result of terrorist activities. The company assumes no obligation to update any forward-looking information contained herein, and assumes no liability for the accuracy of any of the information presented herein as of a future date. 3 Company Overview ·International industrial biotechnology company focused on development and commercialization of innovative industrial biotechnologies that produce renewable substitutes for traditional petroleum-based chemicals and fuels ·Commercially established business with $200mm annualized run-rate revenues1; Company built and operates plants in U.S. and India ·Patented technology platform based on a unique patented aerobic marine organism and propagation process that the Company believes will enable it to manufacture a variety of high-margin biochemical and renewable fuels products for large markets using renewable and readily available feedstocks ·A major component of the Company’s biochemical platform is the development of isoprene, a chemical with a broad range of commercial applications, including the production of Tires, Adhesives, Personal Care Products, and Mechanical Goods. To date, isoprene has typically been produced as a by-product of other processes, which has led to unpredictability of supply and price. Aemetis’ technology enables the production of isoprene as a stand-alone product and provides a solution to supply and price volatility ·Technology platform enables Company to expand existing biorefineries, thereby substantially reducing capital expenditures, construction time and startup costs associated with building plants for processing biomass into renewable chemicals and fuels ·Strategy to quickly commercialize technologies by leveraging investments already made in Aemetis’ existing biorefineries and to joint venture with existing biofuel plants, providing technology licenses, engineering/construction management, personnel training, and ongoing product marketing -In advanced negotiations with potential JV partners for multiple biofuel plants ·Operates 55MGY nameplate capacity ethanol plant in Keyes, California ·Operates 50MGY nameplate capacity integrated chemicals and fuels manufacturing facility in Kakinada, Andhra Pradesh, India; developed unique technology that uses non-food feedstock for 100% of production ·120 full-time employees in offices and plant sites in Cupertino, California; Keyes, California; Billings, Montana; Kakinada, India and Hyderabad, India Next Generation renewable chemicals and fuels company with disruptive technology supplying large global markets Note: 1Based on Q4 2011 revenues 4 Corporate Structure Aemetis, Inc. Aemetis Advanced Fuels Aemetis International Aemetis Technologies Aemetis Americas Biofuels Marketing Retrofitted and operates 55MGY ethanol plant in Keyes, California Built, owns and operates 50MGY chemicals and fuels plant in Kakinada, India Four awarded patents, 7 filed patents and 4 licensed patents on advanced chemicals and fuels technology Owns land for future development projects in Midwestern U.S. Licensed as biofuels marketer, blender and distributor Aemetis lab and technical staff University of Maryland Biotech Center 5 Key Highlights Notes: 1SBI Energy Study Summary: “Biorenewable Chemicals World Market” 2Only includes US ethanol market; excludes $5 billion biodiesel market and multi-billion dollar jet fuel market 3Renewable Fuels Association 2011 Annual Report, US Department of Agriculture News, February 2012 4Indicative Terms 6 Next Generation Product Platforms Aemetis technology can significantly impact a wide array of products and markets Fossil fuel petroleum is the fundamental source of chemicals and fuels with global demand in 2010 estimated at approximately $3.0 trillion ·Recent fundamental trends including increased petroleum demand (especially from emerging markets), limited new supply, price volatility and changing regulatory framework have increased the need for economical, renewable and environmentally sensitive alternatives to petroleum ·Aemetis’ biotechnologies enable production of chemicals such as isoprene, monoterpenes and long chain hydrocarbons (diesel and jet fuel) from renewable cellulosic biomass instead of fossil fuels, at economically attractive costs · Isoprene alone represents a $2 billion market supplying various product markets including tires, adhesives, personal care products and mechanical goods Biochemicals Projects Sources:SBI Energy Study Summary: “Biorenewable Chemicals World Market”, Renewable Fuels Association 2011 Annual Report Note: 1Only includes US ethanol market; excludes $5 billion biodiesel market and multi-billion dollar jet fuel market Biochemicals Renewable Fuels Food & Feed Platform Feedstock Market Size Products Sugar, Starch, Cellulose, Non-food Stearine, Natural Oils $3 billion $40 billion1 $6 billion Isoprene, Monoterpenes, Pharma Glycerin Advanced Ethanol, Diesel,Jet Fuel Sugar, Starch, Cellulose, Non-food Stearine, Natural Oils 7 Project Development History US ·2007—Acquired Energy Enzymes, Inc., a cellulosic technology company which had developed patent-pending ambient temperature enzymes that can produce biofuels from traditional feedstock and other renewable, non- food biomass. Technology immediately deployable at existing corn ethanol plants, enabling lower operating costs and improved margins via reduction in gas and water used in the process and the replacement of up to 25% of traditional corn feedstock with cellulosic material ·2008—Built and commissioned 9,000 square foot integrated cellulose and starch ethanol commercial demonstration facility in Butte, Montana. At plant, Company evaluated various types of biomass, including wheat straw, corn stover, and sugar cane bagasse, to optimize its technology ·2010-early 2011—Retrofitted and started operations of 55MGY ethanol plant in Keyes, California, near Modesto.Currently at 2.9 gallons per bushel ethanol yield (among highest yields in the industry) India ·Chemicals and biofuel produced by transesterification process. Non-edible stearin feedstock reacts with methanol in presence of catalyst to produce biofuel and crude glycerin.Aemetis refines crude glycerin into refined glycerin for sale to pharmaceutical, paint, food and cosmetic companies ·Non-food feedstock technology employed in production process enables Company to reduce costs significantly. Methyl Esters currently produced from stearin, a non-edible feedstock sourced from suppliers in India.
